Citation Nr: 0943170	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  04-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for chronic synovitis 
and patellar chondromalacia of the right knee, currently 
rated as 10 percent disabling prior to July 14, 2009; and 
rated at 20 percent disabling effective July 14, 2009.

2.  Entitlement to an increased rating for chronic synovitis 
and patellar chondromalacia of the left knee, currently rated 
as 10 percent disabling prior to July 14, 2009; and rated at 
20 percent disabling effective July 14, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 
1976 with subsequent reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in June 2007 and March 2008 for further 
development.  

The RO issued a September 2009 rating decision in which it 
increased the Veteran's ratings from 10 percent to 20 percent 
effective July 14, 2009 (the date of the most recent VA 
examination).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in both its June 2007 and March 2008 
Remands, it explicitly stated that the Veteran should be 
scheduled for a VA examination and that the examiner "should 
also report whether there is evidence of recurrent 
subluxation or lateral instability and, if so whether it is 
slight, moderate, or severe."  

The Board explained in it March 2008 Remand that such 
clarification may be critical in view of opinions by VA's 
General Counsel to the effect that separate ratings may be 
assigned for a knee disability under Diagnostic Codes 5257 
and 5003 where there is X-ray evidence of arthritis in 
addition to recurrent subluxation or lateral instability.  
See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

The Veteran underwent examinations in July 2007 and July 
2009.  Each time, the VA examiner failed to adequately 
address the central issue upon which the claims will 
ultimately be decided.  The RO granted the Veteran rating 
increases to 20 percent based on a finding of moderate 
crepitus bilaterally.  However, the Board notes that the 
Veteran is rated under Diagnostic Code 5257 in which ratings 
are based on the degree (slight, moderate, or severe) of 
recurrent subluxation or lateral instability.  Consequently, 
a VA examination and opinion that addresses recurrent 
subluxation and lateral instability is essential in order to 
decide the claim.   
  
The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.

Although the Board regrets further delay in appellate review, 
appellate review is not proper until medical clarification is 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA knee examination.  The claims file 
should be made available for review.  If 
deemed medically appropriate, x-ray 
studies should be conducted.  All 
examination findings should be clearly 
reported to allow for application of VA 
rating criteria for the knees.  Range of 
motion should be reported along with the 
point (in degrees) where motion is 
limited by pain.  Any additional 
functional loss due to fatigue, weakness, 
and/or incoordination should also be 
reported.  

The examiner should clearly report 
whether there is recurrent subluxation 
and/or lateral instability and, if so, 
whether it is slight, moderate, or 
severe.  
 
2.  After completion of the above, the RO 
should carefully review the examination 
report to ascertain whether the question 
of recurrent subluxation and/or lateral 
instability is clearly addressed by the 
examiner.  If not, the examination report 
should be returned to the examiner for 
clarification.  

3.  Once it is determined that the 
examination report clearly addresses the 
question of recurrent subluxation and/or 
lateral instability, the RO should review 
the record and determine if higher 
(and/or separate) ratings are warranted.  
The Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


